 

CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement"), effective as of this 21st day of
May 2004 (the "Effective Date") is entered into by and between, XXR Consulting,
Inc. (herein referred to as the "Consultant") and Petrol Oil and Gas, Inc., a
Nevada corporation (herein referred to as the "Company").

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
and advise the Company in identifying investor relations and/or public relations
and/or market relations organizations to be utilized by the Company and
assisting the Company with such investor relations and/or public relations
and/or market relations organizations which are engaged by the Company;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1.     Term of Consultancy. Company hereby agrees to retain the Consultant to
act in a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing on the Effective Date and ending 6
months from the Effective Date unless terminated pursuant to Section 8 of this
Agreement.

 

2.     Services. During the term of this Agreement, Consultant's services may
include, but will not necessarily be limited to providing the following services
on behalf of and for the benefit of the Company:

 A. Analyze Company's needs with respect to public relations and/or investor
    relations and/or market relations;

 B. Consult, assist and advise the Company with respect to its needs for public
    relations and/or investor relations and/or market relations;

 C. Oversee and facilitate, for the benefit of the Company, any and all investor
    relations and/or public relations and/or market relations organizations
    which are engaged by the Company;

 D. Consult and assist the Company in developing and implementing appropriate
    plans and means for presenting the Company and its business plans, strategy
    and personnel to the financial community;

 E. Otherwise perform as the Company's consultant for public relations and/or
    investor relations and/or market relations.

 F. Assist and advise the company with respect to its relations with brokers,
    dealers, analysts, and other investment professionals

 

 

3.     Limitations on Services. THE PARTIES hereto recognize that certain
responsibilities and obligations are imposed by federal and state securities
laws and by the applicable rules and regulations of stock exchanges, the
National Association of Securities Dealers, in house due diligence or compliance
departments of brokerage houses, etc. Accordingly, Consultant agrees as follows:

 A. Consultant shall NOT release any financial or other information or data
    about Company without the consent and approval of Company.

 B. Consultant shall NOT conduct any meetings with financial analysts without
    informing Company in advance of any proposed meeting, the format or agenda
    of such meeting and Company may elect to have a representative of Company
    attend such meeting.

 C. Consultant shall NOT release any information or data about Company to any
    selected or limited person, entity or group if Consultant is aware that such
    information or data has not been generally released or promulgated and
    Company requests in writing that said information or data is not to be so
    released or promulgated.

4.     Allocation of Time and Energies. The Consultant hereby promises to
perform and discharge faithfully the responsibilities, which may be assigned to
the Consultant from time to time by the officers and duly authorized
representatives of the Company under this Agreement. Consultant and staff shall
diligently and thoroughly provide the consulting services required hereunder.
Although no specific hours-per-day requirement will be required, Consultant and
the Company agree that Consultant will perform the duties set forth herein above
in a diligent and professional manner.

 

5.     Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate Consultant as follows:

 

> 5.1     For undertaking this engagement and for other good and valuable
> consideration, the Company agrees to cause to be delivered to the Consultant a
> "Commencement Bonus" payable in the form of 120,000 unregistered, restricted
> shares of the Company's Common Stock subject to registration on a "piggy-back"
> basis, which represents less than 5% of the issued and outstanding shares of
> common stock in the Company). The term "piggy-back" registration shall mean,
> in the event the Company files a registration statement, other than a
> registration on Form S-8, then in that event the Company agrees to notify
> Consultant of such registration, and upon request, register the Shares at the
> expense of the Company.

The Company understands and agrees that Consultant has foregone significant
opportunities to accept this engagement. The shares of Common Stock issued as a
Commencement Bonus, therefore, constitute payment for Consultant's agreement to
consult to the Company and are a nonrefundable, non-apportionable, and
non-ratable retainer; such shares of common stock are not a prepayment for
future services. If the Company decides to terminate this Agreement after
entered into for any reason whatsoever, it is agreed and understood that
Consultant will not be requested or demanded by the Company to return any of the
shares of Common Stock paid to it as Commencement Bonus hereunder. Further, if
and in the event the Company is acquired in whole or in part, during the term of
this Agreement, it is agreed and understood Consultant will not be requested or
demanded by the Company to return any of the shares of Common Stock paid to it
hereunder. It is further agreed that if at any time during the term of this
agreement, the Company or substantially all of the Company's assets are merged
with or acquired by another entity, or some other change occurs in the legal
entity that constitutes the Company, the Consultant shall retain and will not be
requested by the Company to return any of the shares of Common Stock.



 

 

> 5.2     With each transfer of shares of Common Stock to be issued pursuant to
> this Agreement (collectively, the "Shares"). Company shall cause to be issued
> a certificate representing the Common Stock and a written opinion of counsel
> for the Company stating that said shares are validly issued, fully paid and
> non-assessable and that the issuance and eventual transfer of them to
> Consultant has duly authorized by the Company. Company warrants that all
> Shares issued to Consultant pursuant to this Agreement shall have been validly
> issued, fully paid and non-assessable and that the Company's board of
> directors shall have duly authorized the issuance, and any transfer of them to
> Consultant.

6.     Non-Assignability of Services. Consultant's services under this contract
are offered to Company only and may not be assigned by Company to ant entity
with which Company merges or which acquires the Company or substantially all of
its assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assign ability of Consultant's services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.

 

7.     Indemnification by Company. The Company warrants and represents that all
oral communications, written documents or materials furnished to Consultant by
the Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless Consultant (including its officers, directors,
employees and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney's fees as incurred with respect thereto
resulting from Consultant's communication or dissemination of any said
information, documents or materials. Company further agrees to protect,
indemnify and hold harmless Consultant (including its officers, directors,
employees and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney's fees as incurred with respect thereto
resulting from any and all breaches by Company and/or Company's officers,
directors, employees, agents, and any and all market relations, public relations
and investor relations organizations introduced to Company by Consultant and
subsequently engaged by Company, including misrepresentations and/or omission of
fact and from any and all violations of applicable laws and regulations.

 

8.    

Indemnification by Consultant. Consultant shall protect, defend, indemnify and
hold Company and its assigns and attorneys, accountants, employees, officers and
directors harmless from and against all losses, liabilities, damages, judgments,
claims, counterclaims, demands, actions, proceedings, costs and expenses
(including reasonable attorneys' fees) of every kind and character resulting
from, relating to, or arising out of (i) the inaccuracy, non-fulfillment or
breach of any representation, warranty, covenant or agreement made by Consultant
herein; or (ii) any legal action, including any counterclaim, or breach of
representation, warranty, covenant or agreement made by Consultant herein; or
(iii) negligent or willful misconduct, occurring during the term hereof.



 

 

9.     Representations. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant further
acknowledges that it is not a securities Broker Dealer or a registered
investment advisor and is not and will not perform any tasks, which require
Consultant to be licensed as such. Company acknowledges that, to the best of its
knowledge, that it has not violated any rule or provision of any regulatory
agency having jurisdiction over the Company. Company acknowledges that, to the
best of its knowledge, Company is not the subject of any investigation, claim,
decree or judgment involving any violation of the SEC or securities laws. Both
Company and Consultant acknowledge that Company is under no obligation to follow
and/or act in accordance with the recommendations made by Consultant in
connection with this Agreement. Company represents that its decision to not act
in accordance with Consultant's recommendations in no way effects Company's
obligations as set forth in Section 4 et. Seq. hereinabove. Company acknowledges
that it remains responsible to perform any and all additional due diligence it
deems necessary and appropriate respecting the investor relations, market
relations and public relations organizations introduced to it by Consultant.
Company further represents and acknowledges that Consultant is not responsible
and not liable for the actions taken by those investor relations, market
relations and public relations organizations that are introduced to it by
Consultant and subsequently engaged by Company.

 

10.     Anti-Shorting Provision. Consultant shall not, whether directly,
indirectly or through an affiliate, sell shares of the Company's common stock
short. The Consultant shall use commercially reasonable efforts not to create an
intraday low in the Company's common stock.

 

11.     Inside Information - Securities Violations. In the course of the
performance of this Agreement, it is expected that specific sensitive
information concerning the operations of Company's business and/or affiliate
companies shall come to the attention and knowledge of Consultant. In such event
Consultant shall not divulge, discuss or otherwise reveal such information to
any third parties until such time as there has been a public disclosure of such
information.

 

12.     Termination. This Agreement may be terminated by either party during the
Term hereof by notice to the other party in the event that either party shall
have provided materially inaccurate or misleading information, of any type or
nature, to the other party, or failed or been unable to comply in any material
respect with any of the terms, conditions or provisions of this Agreement on the
part of either party to be performed, complied with or fulfilled within the
respective times, if any, herein provided for, unless compliance therewith or
the performance or satisfaction thereof shall have been expressly waived by
either party in writing. Any termination of this Agreement pursuant to this
Section 12 shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages) on the part of
either party, except that the Company shall remain obligated to pay the fees,
other compensation and costs otherwise to be paid, as set forth in Section 5
hereof.

 

13.     Legal Representation. The Company acknowledges that independent legal
counsel in the preparation of this Agreement has represented it. Consultant
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the Consultant deemed necessary.

 

 

14.     Status as Independent Contractor. Consultant's engagement pursuant to
this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer or employee of the other.
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by Consultant and the Company shall have no responsibility or
duties regarding such matters. Neither the Company nor the Consultant possesses
the authority to bind each other in any agreements without the express written
consent of the entity to be bound.

 

15.     Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

16.     Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered, or sent by
express mail or telegram, or transmitted by fax or e-mail, addressed as set
forth herein below.

 

If to Consultant:

 

XXR Consulting, Inc.

 

If to the Company:

Petrol Oil and Gas, Inc.

 

 

 

17.     Confidentially. This entire Agreement, including the terms of this
Agreement, shall remain confidential in its entirety and will not be disclosed
to anyone without first receiving written consent to do so. This is a material
part of this Agreement.

 

18.     Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. In the event that any particular provision or provisions of
this Agreement shall for any reason hereafter be determined to be unenforceable,
or in violation of any law, governmental order or regulation, such
unenforceability or violation shall not affect the remaining provisions of this
Agreement, which shall continue in full force and eact and be binding upon the
respective parties hereto. The language of this Agreement shall be construed as
a whole, according to its fair meaning and intent, and not strictly for or
against either party hereto, regardless of who drafted or was principally
responsible for drafting the Agreement or the terms or conditions hereof

 

 

19.     Construction of Agreement. Each party and its counsel have participated
fully in the review and revision of this Agreement. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement.

 

20.     Applicable Law. THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE
INTERPRETED AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF NEVADA FOR
WHICH THE COURTS IN CLARK COUNTY, NEVADA SHALL HAVE JURISDICTION WITHOUT GIVING
EFFECT TO THE CHOICE OR LAWS OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STATE.

 

 

 

 

AGREED TO:

XXR Consulting Inc.

 

Date: 6/4/04                                

 

By: /S/Curt Kramer                     

      Curt Kramer, President

 

Petrol Oil and Gas, Inc.

a Nevada corporation

 

Date: 6/3/04                                

 

By: /S/Paul Branagan                   

      Paul Branagan, President